Exhibit 10.60

Guarantee Agreement between Ruixing Group and Bank of East Asia Qingdao Branch,
dated on

September 6, 2011 for up to RMB 12 million Credit Limit

Main Contents

 

  •  

Contract No.: QDAD11049-03

 

  •  

Guarantor: Ruixing Group

 

  •  

Guarantee: Bank of East Asia Qingdao Branch

 

  •  

As guarantor, Ruixing Group undertakes to assume joint and several liabilities
for Shandong Xiangrui Pharmacy Co., Ltd.’s indebtedness towards Bank of East
Asia Qingdao Branch under a Credit Agreement with Contract No.: QDAD11049

 

  •  

Maximum Liability Amount: RMB 12 million

 

  •  

Secured Items: The loan principal, interest, penalty interest, damages,
compensation and all the expenses incurred for Bank of East Asia to realize its
creditor’s right under this Loan Agreement;

 

  •  

Liabilities of Breach of Contract: Guarantor shall compensate Guarantee any loss
suffered from Shandong Xiangrui Pharmacy Co., Ltd.’s breach of contract.

 

  •  

Guaranty period: Three years

Headlines of the articles omitted

 

  •  

Guaranty period

 

  •  

Commitment of guarantor

 

  •  

Assumption of guarantor’s responsibility

 

  •  

Dispute settlement

 

  •  

Miscellaneous

 

  •  

Effectiveness

 

  •  

Validity

 

  •  

Attention